PER CURIAM.
The defendant Charles Dearing, Jr. appeals a criminal conviction entered upon a jury verdict for unlawful possession of explosives without a permit [Sections 552.101, 552.22. Florida Statutes (1975)] in the Circuit Court for the Eleventh Judicial Circuit of Florida. He contends on appeal that the trial court erred in certain of its instructions to the jury in the denial of defense motions to suppress and dismiss, and in a ruling on the waiver of defendant’s right to counsel and to remain silent. We affirm based on the following authorities: Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925) adopted by Section 933.-19, Florida Statutes (1975); State ex rel. Butler v. Cullen, 253 So.2d 861 (Fla.1971); Ponder v. State, 323 So.2d 296 (Fla. 3d DCA 1975); State v. Stanzione, 315 So.2d 500 (Fla 4th DCA 1975); King v. State, 303 So.2d 389 (Fla. 3d DCA 1974); Yost v. State, 243 So.2d 469, 471 (Fla. 3d DCA 1971); Fla.R.Crim.P. 3.390(d).